Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
 	The Applicants’ Amendment to the Claims filed on 09/21/2020 is entered.
	Claims 15-19, 33-36, 41-50, 61, and 65-79 are pending.
	Claims 61 and 77-79 are withdrawn.
Claims 15-19, 33-36, 41-50, and 65-76 are under examination.
Priority
This US15/784,033 filed on 10/13/2017 claims priority benefit of US Provisionals 62/475,780 filed on 03/23/2017 and 62/408,575 filed on 10/14/2016.
Allowable Subject Matter
Claims 16-19, 36, 45-47, 49-50, 65-72, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 contains allowable subject matter if the claim is amended to require the sequence of SEQ ID NO: 357 because the prior art does not teach or render obvious the composition of base claim 33 wherein the intein-C comprises the amino acid sequence of SEQ ID NO: 357.
Claim 73 is free of the prior art.
Sequence Compliance
The instant specification is missing the required Incorporation by Reference Statement pertaining to the instant Sequence Listing.  Appropriate submission of such statement is required as part of a complete response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 73 recites the limitation "the transcriptional terminator" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the claim or in the base claim 33 to a transcriptional terminator.
Claim interpretation
The term “nucleobase editor” is defined in the instant specification as “a protein that edits a nucleotide base”.

The term “nucleobase editor” is disclosed in the instant specification as encompassing a deaminase (e.g. instant specification, first line of para 0053 and 0054).  Further, although the instant specification describes a preferred embodiment of the nucleobase editor being part of a complex comprising, for example, a deaminase as the nucleobase editor and a null Cas as a DNA binding/targeting domain (e.g., para 0052, line 1), the instant specification does not disclose or suggest that the term “nucleobase editor” must be part of such complex.  On the contrary, the specification discloses the term nucleobase editor in compositions which do not mention being in such complex or comprising a Cas/DNA binding/targeting element (e.g., paragraphs 0018 and 0025).  
[0018] Some aspects of the present disclosure provide compositions comprising: (i) a first nucleotide sequence encoding a N-terminal portion of a nucleobase editor fused at its C-terminus to an intein-N; and (ii) a second nucleotide sequence encoding an intein-C fused to the N-terminus of a C-terminal portion of the nucleobase editor.



Further, the terms intein-N, and intein-C of the instant claims are exemplified in the instant specification as an intein encoded by dnaEn as an example of intein-N and an intein encoded by dnaEc as an example of intein-C (e.g., abstract).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 33-35, 41, 42, 43, 48, and 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0260626 to Lorens et al (published on 11/24/2005, now US Patent 7,378,248) in view of US2015/0344549 to Muir et al (published 12/03/2015).  
Per claim 33, Lorens et al disclose a composition comprising:
a first nucleotide sequence encoding a N-terminal portion of a nucleobase editor being a deaminase fused at its C-terminus to an intein; and
(ii) a second nucleotide sequence encoding an intein fused to the N-terminus of a C-terminal portion of the nucleobase editor being a deaminase.
For example, Lorens et al recite in para [0132] “It is an object of the instant application to fuse intein motif sequences to blasticidin S deaminase. N-terminal and C-terminal fusions are all contemplated”.  Further, although Lorens et al do not explicitly use the term “intein-N” and “intein-C” they disclose several species of inteins which are encompassed by such terms. For example, in paragraph [0047] of the instant specification, it is stated: 
In a preferred embodiment, fusion polypeptides are designed using intein motifs selected from organisms belonging to the Eucarya and Eubacteria, with the intein Ssp DnaB (GenBank accession number Q55418) being particularly preferred. The GenBank accession numbers for other intein proteins and nucleic acids include, but are not limited to: Ceu ClpP (GenBank acession number P42379); CIV RIR1 (T03053); Ctr VMA (GenBank accession number A46080); Gth DnaB (GenBank accession number O78411); Ppu DnaB (GenBank accession number P51333); Sce VMA (GenBank accession number PXBYVA); Mf1 RecA (GenBank accession number not given); Mxe GyrA (GenBank accession number P72065); Ssp DnaE (GenBank accession number S76958 & S75328); and Mle DnaB (GenBank accession number CM17948.1)
In paragraphs 0126, Lorens et al recite: 
It is an object of the instant application to fuse intein amino acid sequences to DNA-binding/transcription activator proteins and/or to DNA-binding/transcription activator fusion proteins. N-terminal and C-terminal fusions are all contemplated. The site of fusion may be determined based on the structure of DNA-binding/transcription activator fusion protein, which are determined 

	Further, Muir et al explicitly disclose that these are successful intein sequences for use as intein N-fragments and intein-C fragments for use in split intein constructs 
Disclosed herein are split inteins, fused proteins of split inteins, and methods of using split inteins to efficiently purify and modify proteins of interest. Thus, provided herein are fusion proteins of a polypeptide and a split intein N-fragment, or variant thereof, as described below in greater detail. Also provided are complexes of the fusion protein and a split intein C-fragment or variant thereof as described in detail below. The complex of the fusion protein and C-fragment or variant thereof can be via a covalent interaction between the fusion protein and C-fragment or variant or via a noncovalent interaction (e.g., ionic, H-bonding, and/or van der Waals interaction). Further provided herein are split intein C-fragments or variants thereof. 
	Also, per claim 34, Muir et al discloses wherein instant SEQ 351 was a well known in art for use in split inteins for use in a construct intended for protein-splicing.  Muir et al teaches a 100% match to the instant intein SEQ NO: 353 as reference SEQ NO: 1 as follows: 

  Query Match  100.0%;  Score 543;  DB 84;  Length 102;
  Best Local Similarity   100.0%; 
  
Qy          1 CLSYETEILTVEYGLLPIGKIVEKRIECTVYSVDNNGNIYTQPVAQWHDRGEQEVFEYCL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CLSYETEILTVEYGLLPIGKIVEKRIECTVYSVDNNGNIYTQPVAQWHDRGEQEVFEYCL 60

Qy         61 EDGSLIRATKDHKFMTVDGQMLPIDEIFERELDLMRVDNLPN 102
              ||||||||||||||||||||||||||||||||||||||||||


	Further, per claim 35, Muir et al discloses wherein SEQ ID NO: 353 is well-known in the protein-splicing art as an intein sequence to use in a construct intended for protein-splicing. Muir et al teaches a 100% match to the instant intein SEQ NO: 353 as reference SEQ NO: 39 as follows: 

  Query Match100.0%;  Score 186;  DB 14;  Length 36;
  Best Local Similarity   100.0%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIKIATRKYLGKQNVYDIGVERDHNFALKNGFIASN 36
              ||||||||||||||||||||||||||||||||||||
Db          1 MIKIATRKYLGKQNVYDIGVERDHNFALKNGFIASN 36

Per instant claims 41-43, Lorens et al disclose a bipartite nuclear localization signal (e.g., para 0139):
[0139] In a preferred embodiment, the targeting sequence is a nuclear localization signal (NLS). NLSs are generally short, positively charged (basic) domains that serve to direct the entire protein in which they occur to the cell's nucleus. Numerous NLS amino acid sequences have been reported including single basic NLS's such as that of the SV40 (monkey virus) large T Antigen (Pro Lys Lys Lys Arg Lys Val), Kalderon et al., Cell, 39:499-509 (1984)); the human retinoic acid receptor-.beta. nuclear localization signal (ARRRRP); NF--KB p50 (EEVQRKRQKL; Ghosh et al., Cell 62:1019 (1990)); NF--KB p65 (EEKRKRTYE; Nolan et al., Cell 64:961 (1991)); and others (see for example Boulikas, J. Cell. Biochem. 55(1):32-58 (1994), hereby incorporated by reference) and double basic NLS's Lys Arg Pro Ala Ala Thr Lys Lys Ala Gly Gln Ala Lys Lys Lys Lys Leu Asp), Dingwall, et al., Cell, 30:449-458, 1982 and Dingwall, et al., J. Cell Biol., 107:641-849; 1988)). Numerous localization studies have demonstrated that NLSs incorporated in synthetic peptides or grafted onto reporter proteins not normally targeted to the cell nucleus cause these peptides and reporter proteins to be concentrated in the nucleus. See, for example, Dingwall, and Laskey, Ann, Rev. Cell Biol., 2:367-390 (1986); Bonnerot et al., Proc. Natl. Acad. Sci. USA, 84:6795-6799 (1987); and Galileo et al., Proc. Natl. Acad. Sci. USA, 87:458-462 (1990).
Per claim 43, Lorens et al discloses an exemplary NLS sequence comprising the the sequence KRPAATKKAGQAKKKK (e.g., instant claim SEQ ID NO: 344) as an NLS well-known in the art as a useful NLS sequence in constructs intended to be transported to a cell nucleus (e.g., see Lorens para 0139 just above, noting the exact SEQ NO:344 in bold).
Per claim 48: Lorens et al in para [0338] In a preferred embodiment, the E3 components are produced recombinantly, as described herein. In a preferred embodiment, the E3 components are co-expressed in the same host cell. Co-expression may be achieved by transforming the cell with a vector comprising nucleic acids encoding two or more of the E3 components, or by transforming the host cell with separate vectors, each comprising a single component of the desired E3 protein complex. In a preferred embodiment, the RING finger protein and Cullin are expressed in a single host 
Per claims 74-76, Lorens et al disclose an isolated host cell, including human (e.g. para 0160, 0185, 0245, 0346) comprising the 
a first nucleotide sequence encoding a N-terminal portion of a nucleobase editor being a deaminase fused at its C-terminus to an intein; and
(ii) a second nucleotide sequence encoding an intein fused to the N-terminus of a C-terminal portion of the nucleobase editor being a deaminase.
	The level of skill in the art was high before the effective filing date of the presently claimed invention.
	One of ordinary skill in the art would have been motivated to use the intein sequences of Muir et al for the protein-splicing constructs of Lorens et al because Muir et al disclose that these are successful intein sequences for use as intein N-fragments and intein-C fragments for use in split intein constructs (e.g., Muir et al entitled “Split inteins, conjugates and used therof”, with abstract which recites the following:
Disclosed herein are split inteins, fused proteins of split inteins, and methods of using split inteins to efficiently purify and modify proteins of interest. Thus, provided herein are fusion proteins of a polypeptide and a split intein N-fragment, or variant thereof, as described below in greater detail. Also provided are complexes of the fusion protein and a split intein C-fragment or variant thereof as described in detail below. The complex of 
	In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to use the intein-C and intein-N sequences of Muir et al in the constructs of Lorens et al to arrive at the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 33-35, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,704,062 issued July 7, 2020 in view of US2005/0260626 to Lorens et al (published on 11/24/2005 (now US Patent 7,378,248).   Although the claims at issue are not identical, they are not patented claim 10 is drawn to a polynucleotide encoding a Cas9 protein comprising an intein wherein the Cas9 protein further comprises a nucleic acid-editing domain which is a deaminase domain.  Patented claims 3 recites a gRNA, and patented claim 7 recites a dCas9.  Although the patented claims do not recite the limitations of “intein-N” and “intein-C” in the context of a N-terminal portion of a nucleobase editor fused at its C-terminus to an intein –N or an intein-C fused to the N-terminus of a C-terminal portion of the nucleobase editor, it is considered that one of ordinary skill in the art having the Lorens et al document before the effective filing date of the presently claimed invention would have been motivated to use intein-N and intein-C for constructs intended for protein splicing because although Lorens et al do not explicitly use the term “intein-N” and “intein-C” they disclose several species of inteins which are encompassed by such terms. For example, in paragraph [0047] of the instant specification, it is stated: “For example, in cyanobacteria, DnaE, the catalytic subunit a of DNA polymerase III, is encoded by two separate genes, dnaE-n and dnaE-c. The intein encoded by the dnaE-n gene is herein referred as "intein-N." The intein encoded by the dnaE-c gene is herein referred as "intein-C."  Lorens et al explicitly disclose DnaE inteins, for example, in Figure 3J, Lorens et al explicitly shows the amino acid sequence of intein Ssp DnaE from Synechocystis spp. Strain. (e.g., para 0027).  Further, Lorens et al in para [0100] recites: 
In a preferred embodiment, fusion polypeptides are designed using intein motifs selected from organisms belonging to the Eucarya and Eubacteria, with the intein Ssp DnaB (GenBank accession number Q55418) being 
Thus the combination of the patented claims in view of Lorens et al render obvious the instant claims.
Conclusion
Note that the WO2016-022363 document (Liu & Davis; published 02/11/2016 with US Provisonal 62/135,629 filed on 03/19/2015) is related art but is not prior art because it qualifies for 102(b)(1) grace period for WO-document and for 102(b)(2) grace for the corresponding PGPub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636